Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 1 of 23      PageID #: 85
                                                           FILED IN THE
                                                    UNITED STATES DISTRICT COURT
                     I                                 DISTRICT OF HAWAII

KENJI M.PRICE #10523                                       SEP 3 0 202(1
United States Attorney
                                                    at  o'clock and mm. M
District of Hawaii
                                                     MICHELLE RYNNE,CLERK

KENNETH M. SORENSON
Assistant U.S. Attorney
Room 6-100, Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Facsimile: (808)541-2958
E-mail: ken.sorenson@usdoj.gov

SCOTT CLAFFEE
STEPHEN MARZEN
Trial Attorneys
National Security Division
Counterintelligence and Export Control Section
U.S. Department of Justice

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                   IN THE UNITED STATES DISTRICT COURT


                          FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,               CR. NO. 0^20- 000 8 3 DiQ/v
                      Plaintiff,       INDICTMENT


             vs.                       [18U.S.C. §§ 794(a) &(c)]

ALEXANDER YUK CHING MA,

                      Defendant.



                                   INDICTMENT
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 2 of 23           PageID #: 86




The Grand Jury charges:

      At all times material to this Indictment, except as otherwise indicated:

                           GENERAL ALLEGATIONS


      1.     Alexander Yuk Ching MA("MA"),age 67, was bom in Hong Kong

and became a naturalized citizen ofthe United States in 1975. MA moved to

Honolulu, Hawaii, in or about 1968, where he finished primary school and

attended the University of Hawaii at Manoa.

      2.     MA joined the Central Intelligence Agency("CIA")in 1982. In 1983,

MA was assigned as a CIA officer overseas. As a CIA officer, MA held a TOP

SECRET security clearance and had access to classified national defense

information ofthe United States. In addition to his TOP SECRET clearance, MA

had access to Sensitive Compartmented Information ("SCI"). This access included

the identities of covert CIA officers; the identities of clandestine human sources;

details of sensitive intelligence collection operations and methods; details of CIA

clandestine training; cryptographic information related to CIA communications;

and details of clandestine tradecrafl the CIA employs to avoid detection by hostile

foreign intelligence services. As a CIA officer, MA was trained in methods of

covert commimication, surveillance detection, and operational security, for

purposes of conducting authorized intelligence activities for the United States. In

1989, MA resigned from the CIA.
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 3 of 23           PageID #: 87




                       UNINDICTED COCONSPIRATORS


      3.     Co-conspirator #1 ("CC #1"), age 85, not charged herein, was a

naturalized United States citizen who resided in Los Angeles, California. CC #1

was bom in Shanghai, People's Republic of China("PRC"), and came to the

United States in 1961, CC #1 is related by blood to MA. CC #1 joined the CIA in

1967 and worked as an officer from 1971 to 1982. For multiple years during CC

#rs CIA employment, CC #1 was assigned overseas. As a CIA officer, CC #1

held a TOP SECRET security clearance and had access to classified national

defense information ofthe United States. In addition to his TOP SECRET

clearance, CC #1 had access to SCI. This access included the identities of covert

CIA officers; the identities of clandestine human sources; details of sensitive

intelligence collection operations and methods; details of CIA clandestine training;

cryptographic information related to CIA communications; and details of

clandestine tradecrafl the CIA employs to avoid detection by hostile foreign

intelligence services. As a CIA officer, CC #1 was trained in methods of covert

communication, surveillance detection, and operational security, for purposes of

conducting authorized intelligence activities for the United States. In 1983, CC #1

resigned from the CIA. After ending employment with the CIA,CC #1 resided in

Los Angeles, Califomia.
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 4 of 23         PageID #: 88




      4.    Co-conspirator #2(CC #2), not charged herein, was an intelligence

officer and supervisory level official within the Shanghai State Security Bureau

("SSSB"), a provincial-level department operating under the PRC's Ministry of

State Security("MSS").

      5.    Co-conspirator #3(CC #3), not charged herein, was an intelligence

officer within the SSSB, and operated as a handler and contact person for MA

within the SSSB.


      6.    Co-conspirator #4(CC #4), not charged herein, was a high-level

official within the SSSB.


      7.    Co-conspirator #5(CC #5), not charged herein, was an intelligence

officer within the SSSB.


      8.    Co-conspirator #6(CC #6), not charged herein, was an intelligence

officer within the SSSB,and operated as a handler and contact person for MA

within the SSSB.


      9.    Co-conspirator #7(CC #7), not charged herein, was an intelligence

officer within the SSSB,and operated as a handler and contact person for MA

within the SSSB.


     CHINESE INTELLIGENCE SERVICES AND ASSOCIATED TERMS


      10.   The PRC intelligence services encompassed both the civilian and

military components of Chinese intelligence programs. The MSS handled civilian
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 5 of 23           PageID #: 89




intelligence collection and was responsible for counterintelligence and foreign

intelligence, as well as political security. The MSS consisted of a central ministry,

provincial state security bureaus, and municipal state security bureaus. The SSSB

was a provincial state security bureau charged with collecting intelligence within

the geographic region surrounding Shanghai. Because the SSSB reported directly

to the MSS,and was a department thereof, MSS and SSSB will be collectively

referred to in this Indictment as the MSS.


      11.    Among other things, the MSS was tasked with collecting intelligence

information that would be of value to the PRC's political, economic, and national

security, and actively recruited human intelligence sources in order to gather

intelligence information and state secrets offoreign countries. The MSS operated

in part through the use ofintelligence officers("lOs") who focused their attention

on conducting clandestine and overt human source operations to gather intelligence

information. The United States was a primary target ofthe MSS

intelligence-gathering mission.

                  THE CENTRAL INTELLIGENCE AGENCY


      12.    The CIA was a U.S. government intelligence agency with various

offices, and was a component ofthe United States Intelligence Community. The

CIA was responsible for, among other things, collecting (including through

clandestine means), producing, and disseminating foreign intelligence and
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 6 of 23           PageID #: 90




counterintelligence used to inform U.S. policy makers; conducting

counterintelligence activities; conducting administrative and technical support

activities; conducting covert action activities approved by the President; and

conducting foreign liaison relationships with intelligence and security services of

foreign governments. The collection offoreign intelligence is, in part, done

through the use ofsources or assets. Sources or assets are people who agree to

help a foreign intelligence service by providing information to that service in

response to tasking from foreign intelligence officers or agents.

                          CLASSIFIED INFORMATION


      13.    Pursuant to Executive Order 12958 signed on April 17, 1995, as

amended by Executive Order 13292 on March 25, 2003, and Executive Order

13526 on December 29,2009, national security information was classified as

"TOP SECRET,""SECRET," or "CONFIDENTIAL." National security

information was information owned by, produced by, produced for, and under the

control ofthe United States government that was classified as follows:

             a.    Information was classified as TOP SECRET if the unauthorized

disclosure ofthat information reasonably could be expected to cause exceptionally

grave damage to the national security that the original classification authority was

able to identify and describe.
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 7 of 23           PageID #: 91




             b.     Information was classified as SECRET ifthe unauthorized

disclosure ofthat information reasonably could be expected to cause serious

damage to the national security that the original classification authority was able to

identify and describe.

             c.     Information was classified as CONFIDENTIAL ifthe

unauthorized disclosure ofthat information reasonably could be expected to cause

damage to the national security that the original classification authority was able to

identify and describe.

      14.    Access to national security information classified at any level could be

further restricted through designation in SCI categories. Only individuals with the

appropriate security clearance and additional SCI permissions could have

authorized access to such classified national security information.

      15.    Information classified at any level could only be lawfully accessed by

persons determined by an appropriate United States government official to be

eligible for access to the classified information and to have a "need to know" the

classified information. Classified information could only be stored in an approved

facility and container.

                           SECURITY CLEARANCES


      16.    Both MA and CC #1 worked during their CIA careers in the East-Asia

and Pacific region. Both MA and CC #1 held U.S. security clearances at the TOP
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 8 of 23            PageID #: 92




SECRET//SCI level and had access to a broad range of highly sensitive classified

material.


      17.    Because MA and CC #1 held security clearances, the U.S.

government entrusted them with access to sensitive government materials,

including classified documents and materials, and information relating to the

national defense that was closely held by the government.

      18.    Throughout their careers, as a prerequisite to their access to classified

information, MA and CC #1 signed several nondisclosure agreements in which

they acknowledged both the harm that could result from the unauthorized

disclosure of classified information and the applicability of criminal penalties

should they make in violation oftheir security oaths disclosures of such

information to persons not authorized to receive it.

      19.    For example, upon entry into service with the CIA, on or about

January 25, 1982, MA signed a Secrecy Agreement that stated, in pertinent part:

      I understand that in the course of my employment or other service with
      the Central Intelligence Agency I may be given access to information
      which is classified in accordance with [applicable Executive Orders],
      and other information which, if disclosed in an unauthorized manner,
      would jeopardize foreign intelligence activities of the United States
      Government. I accept that by being granted access to such information
      I will be placed in a position ofspecial confidence and trust and become
      obligated to protect the information from unauthorized disclosure.

                                    ***
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 9 of 23            PageID #: 93




      Further, I understand that the disclosure of information which I have
      agreed herein not to disclose can, in some circumstances, constitute a
      criminal offense.


            Conspiracy to Gather or Deliver National Defense Information
                           To Aid a Foreign Government
                          (18 U.S.C. Section 794(a)&(c))

      20.     Paragraphs 1-19 ofthe General Allegations section ofthis Indictment

are incorporated herein by reference and re-alleged as though set forth fully herein.

      21.     From a precise date unknown, but by at least March 2001, and

continuing to in or about November 2010, within the District of Hawaii and

elsewhere, ALEXANDER MA,the defendant, along with CO #1 (not charged

herein), CC #2(not charged herein), CC #3(not charged herein), CC #4(not

charged herein), CC #5(not charged herein), CC #6(not charged herein), and CC

#7(not charged herein), did knowingly and intentionally conspire, confederate, and

agree with each other and other persons, both known and unknown to the Grand

Jury, with the intent and reason to believe that it was to be used to the injury ofthe

United States and to the advantage of a foreign nation, to communicate, deliver,

and transmit to a foreign government, that is, the Government ofthe People's

Republic of China, and its representatives, officers, agents, employees, subjects,

and citizens thereof, directly and indirectly, documents, writings, and information

relating to the national defense ofthe United States, including information directly

concerning cryptographic information.
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 10 of 23          PageID #: 94




                   MANNER AND MEANS OF CONSPIRACY

       22.   It was a part ofthe conspiracy that MA and CC #1 would meet in

Hong Kong with intelligence officers(lOs)ofthe PRC over the course ofthree

days in March 2001. These meetings were an opportunity for, among other things,

MA and CC #1 to provide classified national defense information ofthe United

States to lOs ofthe MSS. The lOs present at the meeting included, but were not

limited to, CC #2, CC #3, CC #4, and CC #6.

       23.   It was a further part ofthe conspiracy that the MSS would pay MA

and CC #1 the sum of$50,000 in U.S. currency on the third day oftheir March

2001 meetings.

      24.    It was a further part ofthe conspiracy that following the March 2001

meetings in Hong Kong, MA and CC #1 would continue to provide classified

national defense information ofthe United States to MSS lOs in return for cash

and other gifts.

      25.    It was a further part ofthe conspiracy that MA,in order to again gain

access to U.S. classified national defense information and remain valuable to the


MSS,would seek to obtain employment with the Federal Bureau ofInvestigation

("FBI")first as an FBI Special Agent and later, when rejected for that position, as a

contract linguist in Chinese languages.




                                          10
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 11 of 23           PageID #: 95




      26.    It was a further part ofthe conspiracy that upon obtaining

employment with the FBI in or about August 2004, MA would attempt to use his

access to a secure FBI workspace to gather and steal classified U.S. national

defense information in order to deliver it to his MSS handlers.


      27.    It was a further part ofthe conspiracy that following the FBI's hiring

of MA as a contract linguist in Honolulu, Hawaii,the MSS would provide MA

with equipment for the purpose of gathering U.S. classified national defense

information, and other sensitive government materials, and communicating such

information and materials to his MSS handlers.


      28.   It was a further part ofthe conspiracy that MSS handlers would

establish and use an unattributed e-mail account for the purpose offacilitating

covert communications between themselves and MA.


      29.   It was a further part ofthe conspiracy that the MSS tasked MA to

solicit CC #1 to provide the MSS with the identities of suspected human sources

with whom CC #1 had worked while employed as a CIA case officer.

      30.   It was a further part ofthe conspiracy that CC #1 would provide MA

identity information on suspected human sources for delivery to MSS lOs.

      31.   It was a further part ofthe conspiracy that MA would photograph and

copy documents with classification markings that had been entrusted to him, or




                                        11
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 12 of 23            PageID #: 96




which he had gained unauthorized access to, and at times depart with them in his

possession when he exited the secure FBI workspace.

      32.      It was a further part ofthe conspiracy that MA would, without

authorization and in violation ofFBI policy, insert digital storage devices into

computers marked for processing and storage of classified information located in

the secure FBI workspace in an attempt to gather U.S. national defense information

and other sensitive U.S. government materials for delivery to the MSS.

      33.      It was a further part ofthe conspiracy that MA would make periodic

trips to the PRC and elsewhere for the purpose of meeting with the MSS and

providing them with information and documents that he had gathered.

      34.      It was a further part ofthe conspiracy that MA did purposefully fail to

include the cash payments and other financial benefits he received from China for

spying on their behalf when reporting his income to United States taxing

authorities.


                                    OVERT ACTS


      In furtherance ofthe conspiracy and to effect the objects thereof, MA and

his coconspirators committed the following overt acts in the District of Hawaii and

elsewhere, including, but not limited to, the following:




                                           12
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 13 of 23        PageID #: 97




      35.   On or about March 24, 2001, MA and CC #1 met with at least four

members ofthe MSS in a Hong Kong hotel room. This meeting included CC #2,

CC #3,CC #4,andCC #6.

      36.   On or about March 25 and 26,2001, MA and CC #1 met again in the

same Hong Kong hotel room with MSS officers CC #2, CC #3, CC #4, and CC #6.

      37.   Over the course ofthe above-referenced three days (collectively

referred to below as "Meeting 1"), MA and CC #1 provided classified national

defense information ofthe United States to the MSS including, but not limited to:

            a.     CIA work experience and activities;

            b.     Information concerning CIA international operations, including

      the cover used by CIA officers and CIA activities;

            c.     Cryptographic information used in classified and sensitive CIA

      communications and reports;

            d.     Information concerning the internal structure and organization

      ofthe CIA;

            e.     Information concerning CIA officer identities;

            f.     Information concerning CIA human assets;

            g.     Information concerning CIA use of operational tradecraft;

            h.     Information concerning CIA technical departments;




                                        13
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 14 of 23         PageID #: 98




             1,    Information concerning CIA secure communication practices;

and


             j.    Information concerning CIA staffing practices.

      38.    During Meeting 1, MSS officers paid MA and CC #1 $50,000 in U.S.

currency, which MA counted while CC #1 continued to provide classified

information to the MSS officers attending the meeting.

      39.    On or about December 26, 2002,in order to once again give himself

access to U.S. government information, MA submitted a job application for an FBI

Special Agent position to the FBI Honolulu Field Office.

      40.    On or about December 30, 2002, after being advised by the FBI that

he did not meet the age requirements for the FBI Special Agent position, MA

submitted an on-line job application to the FBI for a "contract

linguist/monitor/tester" position.

      41.    On or about April 14, 2003, MA submitted a written application for a

contract linguist position, in Chinese languages, at the FBI Honolulu Field Office,

in Honolulu, Hawaii.

      42.    On or about April 21,2003, MA used a prepaid calling card to call CC

#2 and CC #3 to notify them ofthe status of his efforts to gain FBI employment.

      43.    On or about May 5, 2003, MA told Jane Doe, a person whose identity

is known to the Grand Jury, by telephone about his FBIjob application and advised

                                         14
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 15 of 23             PageID #: 99




her that he would have to undergo a background investigation in order to be hired

by the FBI.

      44.      On or about March 27, 2004, CC #1 in a telephone conversation with

Jane Doe discussed how to answer questions during, and with regards to, MA's

FBI background investigation. During the conversation, CC #I told Jane Doe,

"[W]e all have to start spying."

      45.      On or about May 20, 2004, MA was notified that his background

investigation for the contract linguist position was complete and that an

employment contract would be ready for review in several weeks. MA agreed to

continue the hiring process.

      46.      On or about August 10, 2004, one day before reporting to work with

the FBI, MA telephoned Jane Doe and told her that he would be working for "the

other side."


      47.      On or about August 11, 2004, MA reported to work with the FBI to

begin employment and acknowledged with his signature on an FBI nondisclosure

agreement his understanding ofthe secrecy requirements of his employment with

the FBI,including secrecy concerning his FBI work product and materials

provided to him. The nondisclosure agreement specifically cautioned him that

federal criminal laws prohibited the unlawful gathering and disclosure of such

materials. In the nondisclosure agreement, MA acknowledged,"I understand the

                                         15
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 16 of 23           PageID #: 100




need for this secrecy agreement; therefore, I agree that I will never divulge,

publish, or reveal either by word or conduct, or by other means of disclosure, to

any unauthorized recipient without official written authorization by the Director of

the FBI or his delegate, any information from the investigatory files ofthe FBI or

any information relating to material contained in the files, or disclose any

information or produce any material acquired as a part ofthe performance of my

contract


      48.    On or about August 11, 2004, during a security briefing the FBI

conducted with MA,the FBI advised MA that because he was working in a

controlled security environment designed for the storage of classified materials, he

could not use any personal devices, including laptop computers, cellular

telephones, personal digital assistants, digital cameras, or removable media,to

perform his duties, including translating materials or storing FBI information.

Additionally, the FBI instructed MA that he was never to remove any document or

digital material from the secure FBI workspace.

      49.    On or about September 8,2004, while working in the secure FBI

workspace, MA used his assigned FBI computer to "bum" onto a CD-ROM disc

digital photographic images of documents related to guided missile and weapons

system technology research.




                                         16
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 17 of 23      PageID #: 101




      50.   On or about July 27,2005, in violation ofFBI policy and the security

protocols upon which he had been instructed, MA brought a digital camera into the

secure FBI workspace and photographed translation documents.

      51.   On or about August 18, 2005, MA brought a digital camera into the

secure FBI workspace and photographed translation documents.

      52.   On or about August 22,2005, MA brought a digital camera into the

secure FBI workspace and photographed translation documents.

      53.   On or about August 26,2005, MA brought a digital camera into the

secure FBI workspace and photographed translation documents.

      54.   On or about September 6, 2005, MA brought a digital camera into the

secure FBI workspace and photographed translation documents.

      55.   On or about September 12, 2005, MA brought a digital camera into

the secure FBI workspace and photographed translation documents.

      56.   On or about September 16, 2005, MA brought a digital camera into

the secure FBI workspace and photographed translation documents.

      57.   On or about October 3, 2005, MA brought a digital camera into the

secure FBI workspace and photographed translation documents.

      58.   In or about February 2006, MA exchanged several e-mail messages

and phone calls with MSS lOs. In the exchanges, they discussed MA's upcoming




                                       17
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 18 of 23           PageID #: 102




travel plans to Shanghai in late February 2006. The MSS officers told MA they

would book MA's hotel and pick him up from the airport.

      59.    On or about February 17, 2006, MA departed Honolulu, Hawaii, for

Shanghai,PRC via Narita International Airport in Tokyo, Japan.

      60.   On or about February 23, 2006, MA returned to the Honolulu

International Airport, arriving from Tokyo following his travel in Shanghai.

During Customs screening, U.S. Customs and Border Protection("CBP")agents

interviewed and searched MA. During the interview, CBP determined that MA

was in possession of$20,000 in U.S. currency. In addition, MA had a set ofgolf

clubs he did not previously own.

      61.   On or about February 23, 2006, MA forwarded two e-mail messages

from his personal e-mail account to the MSS. The first e-mail message contained

information regarding classified CIA activities. The second e-mail message was

an e-mail message MA had received from a Taiwanese diplomatic official.

      62.   On or about February 27, 2006, MA sent CC #1 an e-mail message to

advise CC #1 that MA had sent to CC #1 photographs of suspected human sources

that MSS operatives wanted CC #1 to identify.

      63.   On or about March 2,2006, MA telephoned CC #1 at the request of

the MSS to inquire with CC #1 as to the identities ofthe persons in the

photographs sent to MA by the MSS,which MA in turn sent to CC #1. CC #1

                                        18
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 19 of 23       PageID #: 103




agreed to provide MA and the MSS with the identities ofthe individuals in the

photographs.

      64.     On or about March 6, 2006, MA received an e-mail message from the

MSS with an attachment consisting of one photo of five(5)puppies sitting on a

park bench.

      65.     On or about March 16, 2006, MA possessed at his residence a digital

memory card with photographs of five(5)individuals, one(1)picture of a piece of

paper with names written in Chinese labeled "a" through "e," and eight(8)

photographs of a document that had been removed from the secure FBI workspace.

      66.     On or about March 28, 2006, CC #1 sent an e-mail message to MA

wherein CC #1 identified two(2)ofthe five(5)individuals depicted in the

photograph provided by the MSS.

      67.     On or about May 31, 2006, MA arranged for his wife to fly to

Shanghai,PRC. During this trip, MA's wife delivered a laptop computer to MA's

contacts within the MSS.


      68.     On or about June 10, 2006, CC #3 sent MA an e-mail message

thanking him for sending his wife and delivering "the present."

      69.     On or about June 16, 2006, MA departed Honolulu for Hong Kong for

the purpose of meeting with his MSS handlers.




                                        19
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 20 of 23       PageID #: 104




      70.   On or about July 15, 2006, MA returned to Honolulu from China and

declared $7,000 in U.S. currency to GBP at the Honolulu International Airport.

      71.   On or about May 2, 2007, MA photocopied and removed copies of

translation documents from the secure FBI workspace.

      72.   On or about October 24, 2007, MA photocopied and removed copies

oftranslation documents from the secure FBI workspace.

      73.   On or about March 27, 2008, MA photocopied and removed copies of

translation documents from the secure FBI workspace.

      74.   On or about May 8,2008, MA photocopied and removed copies of

translation documents from the secure FBI workspace.

      75.   On or about June 2,2008, CC #7 telephoned MA and said his

"company" would have a lot of work orders that year.

      76.   On or about August 15, 2008, CC #7 telephoned MLA and reminded

MA to call him if a "good" opportunity arose.

      77.   On or about February 3, 2009, MA photographed and removed

documents with classification markings from the secure FBI workspace and

removed copies oftranslation documents from the secure FBI workspace.

      78.   On or about April 21, 2009, MA photocopied and removed documents

with classification markings from the secure FBI workspace.




                                       20
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 21 of 23      PageID #: 105




      79.    On or about December 2,2009, during a telephone conversation, CC

#1 told MA that CC #1 had met with an MSS contact in Yunan, China during a

recent trip to China.

      80.    On or about January 14, 2010, MA photographed documents in the

secure FBI workspace with his cellular phone.

      81.    On or about March 6,2010, CC #7 telephoned MA to discuss meeting

in Hong Kong in late March. Approximately one(1)hour after this call, CC #7

telephoned MA again, and they confirmed MA's travel schedule to Hong Kong.

CC #7 advised MA that his "leadership" was eager to meet MA.

      82.    On or about March 9,2010, MA called his wife and told her he had to

travel to Hong Kong on behalf of his "boss" in late March 2010.

      83.    On or about March 17, 2010, MA boarded a flight from Honolulu

bound for Hong Kong. In his checked luggage for the trip, MA possessed a

document with U.S. classification markings that MA had taken from the secure

FBI workspace. In addition, MA possessed a Chinese language document that he

had improperly removed from the secure FBI workspace.

      84.    On or about March 29, 2010, MA returned to Honolulu by way of

Seoul, South Korea.




                                       21
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 22 of 23        PageID #: 106




      85.   On or about March 31,2010, MA sent one of his MSS handlers an e-

mail message requesting "reimbursement" for "business expenses." MA provided

the bank account number at a Hong Kong bank for payment purposes.

      86.   On or about May 17,2010, MA received a telephone call from CC #7.

During the ensuing conversation, CC #7 apologized for not seeing MA during

MA's recent travel to China and extended an invitation to meet in Shanghai in the

future. During the call, CC #7 told MA he should communicate with CC #1 more

often and determine if CC #1 would be willing to discuss their "business venture."

      87.   On or about May 19, 2010, MA sent CC #7 an e-mail message telling

CC #7 he needed money when he was next in Hong Kong.

      88.   On or about August 28,2010, MA received a telephone call from

 CC #7 wherein CC #7 inquired how "business" was going. During the

conversation, CC #7 invited MA to visit with CC #7 in Shanghai, preferably in

March 2011.


      89.   On or about November 2,2010, MA inserted a digital storage device

into his FBI computer at the secure FBI workspace.

      90.   On or about November 23, 2010, MA inserted a digital storage device

into his FBI computer at the secure FBI workspace.

      91.   On or about November 30, 2010, MA inserted a digital storage device

into his FBI computer at the secure FBI workspace.


                                       22
Case 1:20-cr-00083-DKW Document 18 Filed 09/30/20 Page 23 of 23        PageID #: 107




       All in violation of Title 18, United States Code, Sections 794(a)&(c).

       DATED: September 30,2020, at Honolulu, Hawaii.

                                      A TRUE BILL


                                      /s/ Foreperson
                                      FOREPERSON, mmm
                                                         I




 KENHM.PRICE
 United States Attorney
 District of Hawaii




 KENNETH M.SORENSON
 Assistant U.S. Attorney
 District of Hawaii




 SCOTT CLAFFEE
Trial Attorney
Counteiintelligence and Export Control Section
National Security Division
U.S. Department of Justice

                       6iPg)
STEPHfeNMARZEN
Trial Attorney
Counterintelligence and Export Control Section
National Security Division
U.S. Department of Justice


United States v. Alexander Ma
Indictment    ^ ^ r,       aaAo.'S
Cr.No.       C 1120- 00*^®^
                                       23
